DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Claim Status
Claims 1-20 are pending. Claims 1, 15, and 17 have been amended. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2007/0196011 A1), hereafter referred to as “Cox,” in view of Cheng et al. (5,215,619), hereafter referred to as “Cheng,” Ferguson et al. (6,008,134), hereafter referred to as “Ferguson,” Goma et al. (US 2011/0203310 A1), hereafter referred to as “Goma,” and Dordi et al. (US 6,416,647 B1), hereafter referred to as “Dordi.”
Regarding Claim 1: Cox teaches a cooling chamber (701) comprising: a support plate (707) connected to a cryo pump and turbo pump (paragraph [0035], lines 18-21), the support plate (707) having a top surface to support a wafer (Wafer, W, substrate); a clamp ring (paragraph [0083], lines 16-19) having a top, bottom, inner diameter, outer diameter (three dimensional body of the clamp ring); and a lift plate (720) to move the clamp ring from a clamp position to a loading position (paragraph [0083], lines 16-19). 
Cox fails to teach the support plate connected to a support arm, the support plate and the support arm being positioned inside the cooling chamber; a housing connected to the cryo pump, the turbo pump and the support arm, the housing, the cryo pump and the turbo pump being positioned outside of the cooling chamber; and a the clamp ring having a plurality of clamp pads on the bottom, each clamp pad having a beveled surface directed downward and toward the inner diameter.
Cheng teaches a clamp ring (Column 5, lines 35-39) having a plurality of clamp pads (protective layers/materials made of quartz). 

Ferguson teaches having a clamp ring (16) having a clamp pad (48), the clamp pad (48) having a beveled surface directed downward and toward an inner diameter (see Figure 4, Column 2, lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamp ring having clamp pad having a beveled surface directed downward and toward the inner diameter to the structure of Cox modified supra as taught by Ferguson in order to advantageously provide contact with a wafer or substrate placed in the clamp ring to retain it into place (see Ferguson Column 1, lines 11-13). 
Dordi teaches a support plate (202) connected to a support arm (204), the support plate (202) and the support arm (204) being positioned inside a cooling chamber (chamber in 200 as seen Figure 2); a housing (conduits 302, 304, 312, 318 see Figure 5) connected to a first pump (360), a second pump (370) and the support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the support plate connected to a support arm, the support plate and the support arm being positioned inside the cooling chamber; a housing connected to the cryo pump, the turbo pump and the support arm, the housing, the cryo pump and the turbo pump being positioned outside of the cooling chamber to the structure of Cox modified supra as taught by Dordi in order to advantageously provide a vacuum conduit to provide vacuum to the substrate to provide suction during processing and prevent backside contamination during substrate transfer (see Dordi, Column 3, lines 31-38). 
Goma teaches a housing (60) connected to a cryo pump (66, paragraph [0027]), a turbo pump (64A, paragraph [0052], lines 3-4) and the housing (60), the cryo pump (66, paragraph [0027]) and the turbo pump (64A, paragraph [0052], lines 3-4) being positioned outside of a cooling chamber (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a housing connected to the cryo pump, the turbo pump and the support arm the housing, the cryo pump and the turbo pump being positioned outside of the cooling chamber to the structure of Cox modified supra as taught by Goma in order to advantageously provide an exhaust system to the treated chamber and a recovery system (see Goma, paragraph [0010], lines 1-7). 
Regarding Claim 2: Cox modified supra fails to teach wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K. 
However, Cox modified supra teaches all structure disclosed in claim 2, and the manner of operating the cryo pump inherently cools objects, this the temperature cooled to is a manner of operation and intended use, which Cox is configured to do in function. See MPEP 2144.05 II. and 2163.07, 2112. 
Regarding Claim 3: Cox further teaches wherein the lift plate (720) comprises a plurality of lift pins (pins on 720, see Figures 6-7). 
Regarding Claim 4: Cox further teaches wherein the lift plate (720) is connected to the clamp ring (paragraph [0083], lines 16-19) so that the lift plate (720) moves the clamp ring (paragraph [0083], lines 16-19) and the wafer (Wafer, W, substrate). 
Regarding Claim 5: Cox in view of Cheng wherein the clamp pads (Column 5, lines 35-39 of Cheng) are connected to the clamp ring (Column 5, lines 35-39 of Chang) by a releasable connection (assembly/disassembling of layers onto the clamp ring of Cox, paragraph [0083], lines 16-19). 
Regarding Claim 6: Cox further teaches wherein the support plate (707) comprises an opening on a side of the support plate (see Figures 6-7) to allow the lift pins (pins on 720, see Figures 6-7) to extend therethrough (see Figures 6-7). 
Regarding Claim 13: Cox in view of Cheng further teaches wherein the clamp pads (Column 5, lines 35-39 of Cheng) are made of a thermally insulating material (quartz, Column 5, lines 35-39 of Cheng). 
Regarding Claim 14: Cox in view of Cheng further teaches wherein the clamp pads (Column 5, lines 35-39 of Cheng) are made of quartz (Column 5, lines 35-39 of Cheng). 
Regarding Claim 15: Cox teaches a cluster tool (paragraph [0035]) comprising: a central transfer station with a plurality of sides (see Figures 2-4) ; a robot (113, paragraph [0047]) positioned within the central transfer station (see Figures 8-9) and configured to move a robot blade (113A) to each of the plurality of sides: and a cooling chamber of claim 1 (701, in 110A). 
Regarding Claim 16: Cox fails to explicitly teach wherein a pressure in the central transfer station is decreased by half, relative to a central transfer station without a cooling chamber, when the cooling chamber is set to a temperature less than 150 K. 
However, Cox modified supra teaches all structure disclosed in claim 6, and the manner of operating central transfer station and the temperature cooled to. Cooling is a manner of operation which is also is intended use. See MPEP 2144.05 II. and 2163.07, 2112. 
Regarding Claim 17:  Cox teaches method of cooling a wafer (Wafer, W), the method comprising: positioning a wafer in a cooling chamber (701).
Cox modified supra fails to teach wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K. 
However, Cox modified supra teaches all structure disclosed in claim 1, and the manner of operating the cryo pump inherently cools objects, this the temperature cooled to is a manner of operation and intended use and Cox uses a cryo pump to get the system to cryogenic temperatures. See MPEP 2144.05 II. and 2163.07, 2112. 
Regarding Claim 18: Cox modified supra further teaches wherein positioning the wafer (wafer, W of Cox) in the cooling chamber comprises: positioning the wafer on a plurality of lift pins (pins on 720 of Cox) connected to the lift plate (720 of Cox), the plurality of lift pins elevated above the top surface of the support plate (707 of Cox); lowering the lift plate so that the lift pins lower the wafer to contact the top surface of the support plate (when lifting); and lowering the clamp ring (paragraph [0083], lines 16-19 of Cox) so that the beveled surface of the clamp pads (pads of Cheng) contacts an outer peripheral edge of the wafer to clamp the wafer to the support plate (manner of operation). 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Cheng and Ferguson, as applied to claim 1 above, and further in view of Morley (4,603,466).
Regarding Claim 7: Cox further teaches at least one channel (paragraph [0050], lines 17-18) to allow a flow of gas to pass beneath a wafer (Wafer, W, substrate) positioned on the top surface (where the wafer, substrate W lies) of a support plate (707). 
Cox modified supra fails to teach wherein the support plate comprises at least one channel formed in the top surface to allow a flow of gas to pass beneath a wafer positioned on the top surface.
Morley teaches wherein a support plate (13) comprises at least one channel (23) formed in the top surface to allow a flow of gas to pass beneath a wafer (11) positioned on the top surface (see Figure 1). 

Regarding Claim 8: Cox modified supra fails to teach wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel.
Morley further teaches wherein a support plate (13) further comprises a backside gas line (43 via 39) connected to a back surface of the support plate (see Figure 1 of Morley) and in fluid communication with the at least one channel (23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel to the structure of Cox modified supra as taught by Morley in order to advantageously provide the ability to vacuum out the gas applied to the wafer from the chamber to exhaust it after heat transfer has occurred.   
Regarding Claim 9: Cox modified supra further teaches wherein the backside gas line (43 via 39 of Morley) is connected to the support plate (707 of Cox) through a thermal choke (layer on clamp ring and gas manifold having protective layers as taught by Cheng, Column 5, lines 35-39). 
Regarding Claim 10: Cox modified supra further teaches wherein the thermal choke is made from a material comprising quartz (layer on clamp ring and gas manifold having protective layers as taught by Cheng, Column 5, lines 35-39). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Cheng and Ferguson, as applied to claim 17 above, and further in view of Morley (4,603,466).
Regarding Claim 19: Cox modified supra fails to teach further comprising flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate. 
Morley further teaches wherein a support plate (13) further comprises flowing a cooling gas through a plurality of channels (23, 39, 43) in the top surface of the support plate after the wafer is clamped to the support plate (see Figure 1 of Morley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided further comprising flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate to the structure of Cox modified supra as taught by Morley in order to advantageously provide the ability enter gas more directly to the wafer for improved heat transfer and to vacuum out the gas applied to the wafer from the chamber to exhaust it after heat transfer has occurred.  
Regarding Claim 20: Cox modified supra teaches further comprising removing the wafer (Wafer, W, substrate of Cox) from the cooling chamber (701 of Cox), wherein removing the wafer comprises: lifting the clamp ring (paragraph [0083], lines 16-19 of Cox) so that the clamp pads (protective layers/materials made of quartz of Cheng) are .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Cheng and Ferguson, as applied to claim 3 above, and further in view of Ye et al. (US 2007/0056843 A1), hereafter referred to as “Ye.”
Regarding Claim 11: Cox modified supra fails to teach wherein the lift plate is connected to a motor to move the lift plate between a loading position and a processing position.
Ye teaches a lift plate is connected to a motor to move the lift plate between a loading position and a processing position (paragraph [0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lift plate is connected to a motor to move the lift plate between a loading position and a processing position to the structure of Cox modified supra as taught by Ye in order to advantageously provide automatically lift the plate into position and to control the movement (see Ye, paragraph [0047]).  
Regarding Claim 12: Cox modified supra further teaches wherein when in the loading position, the lift plate elevates the lift pins so that a top of the lift pins (pins on . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosokawa et el. (US 2007/0084720 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /PAUL ALVARE/          Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                         
/KIRSTIN U OSWALD/Examiner, Art Unit 3763